Order of April 10, 2008, Withdrawn; Appeal Dismissed and Memorandum
Opinion filed May 8, 2008







Order of April 10, 2008, Withdrawn; Appeal Dismissed
and Memorandum Opinion filed May 8, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00030-CR
____________
 
EDWIN HOLLEY WESTON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
208th District Court
Harris County, Texas
Trial Court Cause No.
1144345
 

 
M E M O R A N D U M   O P I N I O N
We
withdraw our order of April 10, 2008, directing the trial court to conduct a
brief hearing on or before May 12, 2008.
Appellant
entered a plea of guilty to possession of a controlled substance.  In
accordance with the terms of a plea bargain, the trial court sentenced
appellant on December 7, 2008, to confinement for ten years in the
Institutional Division of the Texas Department of Criminal Justice.




The
record reflects that on March 11, 2008, appellant=s motion for new trial was granted. 
Accordingly, the appeal is now moot.  We dismiss the appeal.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 8,
2008.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C
Tex. R. App. P. 47.2(b).